10-2752-ag
    Alam v. Holder
                                                                                  BIA
                                                                           Schoppert, IJ
                                                                          A097 534 609
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 13th day of September, two thousand eleven.

    PRESENT:
             RALPH K. WINTER,
             JOSEPH M. McLAUGHLIN,
             ROBERT A. KATZMANN,
                   Circuit Judges.
    ______________________________________

    JEFFRI SETIAWAN ALAM,
             Petitioner,

                     v.                                    10-2752-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               H. Raymond Fasano, Madeo & Fasano,
                                  New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Shelley R. Goad, Assistant
                                  Director; Kristen Giuffreda Chapman,
                                  Trial Attorney, Office of
                                  Immigration Litigation; U.S.
                                  Department of Justice, Washington,
                                  D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Jeffri Setiawan Alam, a native and citizen of

Indonesia, seeks review of a June 11, 2010, decision of the

BIA affirming the June 19, 2008, decision of Immigration

Judge (“IJ”) Douglas B. Schoppert, which denied Alam’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re Jeffri

Setiawan Alam, No. A097 534 609 (B.I.A. June 11, 2010),

aff’g No. A097 534 609 (Immigr. Ct. N.Y. City June 19,

2008).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Where, as here, the BIA does not adopt the IJ’s opinion

but its decision comments favorably on the IJ’s reasoning,

we review “both the IJ’s and the BIA’s opinions ‘for the

sake of completeness.’”   Zaman v. Mukasey, 514 F.3d 233, 237

(2d Cir. 2008) (per curiam) (quoting Wangchuck v. Dep’t of

Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2008)).      The

applicable standards of review are well-established.         See 8

U.S.C. § 1252(b)(4)(B); see also Corovic v. Mukasey, 519


                              2
F.3d 90, 95 (2d Cir. 2008); Bah v. Mukasey, 529 F.3d 99, 110

(2d Cir. 2008).

    As an initial matter, Alam waives any challenge to the

agency’s pretermission of his asylum application and its

determination that he failed to demonstrate past persecution

or his eligibility for CAT relief.   See Yueqing Zhang v.

Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

Therefore, the sole issue is whether Alam demonstrated his

eligibility for withholding of removal based on a well-

founded fear of future persecution due to a pattern and

practice of persecution of ethnic Chinese or Christians in

Indonesia.   Because, as discussed below, the agency

reasonably found that Alam was unable to show the objective

likelihood of persecution needed to make out an asylum

claim, he is necessarily unable to meet the higher standard

required to succeed on a claim for withholding of removal.

See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006);

Gomez v. INS, 947 F.2d 660, 665 (2d Cir. 1991).

    Contrary to Alam’s argument, there is no indication

that the agency ignored any material evidence he submitted.

In his decision, the IJ explicitly referenced the materials

Alam had submitted regarding the treatment of Chinese


                              3
Christians in Indonesia, noting that, in fact, some of the

materials undermined Alam’s claim.      Similarly, the BIA

specifically referred to one of the documents in evidence,

the United States Department of State 2007 Country Report on

Indonesia.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

(2d Cir. 2008) (recognizing that this Court has rejected the

notion that the agency must “expressly parse or refute on

the record each individual argument or piece of evidence

offered by the petitioner” (quoting Zhi Yun Gao v. Mukasey,

508 F.3d 86, 87 (2d Cir. 2007) (internal quotation marks

omitted)); see also Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 337 n.17 (2d Cir. 2006) (presuming that the

agency “has taken into account all of the evidence before

[it], unless the record compellingly suggests otherwise”).

    Moreover, the agency reasonably found that the

mistreatment of ethnic Chinese or Christians in Indonesia is

not sufficiently systemic or pervasive to support Alam’s

claim that there is a pattern or practice of persecution of

ethnic Chinese or Christians.       See Santoso v. Holder, 580

F.3d 110, 112 (2d Cir. 2009) (per curiam) (affirming an IJ’s

conclusion “that religious violence in Indonesia ‘was

occurring on a very localized basis and was not


                                4
countrywide’” and taking judicial notice of the fact that

Indonesia contains “approximately 6000 inhabited islands”

and that Muslims are not predominant across the country in

rejecting the claim that there is a pattern or practice of

the persecution of Chinese Christians in Indonesia).

Because Alam does not identify any basis for his fear other

than his assertion that there is a pattern or practice of

persecution in Indonesia, and the evidence supports the

agency’s finding that he failed to demonstrate such a

pattern or practice, we find no error in the agency’s denial

of Alam’s application for withholding of removal.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5